10

il

12

13

1S

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 1 of 18

Honorable Robert S. Lasnik

FILED
| MATE
JUN 03 2021

AT SEATTLE
CLERK U.S. SETRIGT COURT 7
iRICT OF WASHINS
UNITED STATES DISTRICT COURT west bis DEPUT]
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
Gene Alfred Palmer II
Plaintiff, NO. 219 CV 01777 RSL
Vv. SECOND AMENDED

COMPLAINT FOR DAMAGES AND
DEMAND FOR JURY & DECLARATION
OF SERVICE

King County, a municipal
corporation; King County
Prosecutor’s Office, a
subdivision of King County,
a municipal corporation;
Seattle Police Department, a
subdivision of City of Seattle
a municipal corporation;
Jenny Durkan and Jane Doe
Durkan her wife, individually
and as former U.S. Attorney;
US Attorney’s Office;
SPD Officer Colleen Raftis and
Husband John Doe Raftis;
and John and Jane Does 1
through 50 inclusive,
Defendants.

 

Nee ee ee” ee Ne ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee Se

COMES NOW the plaintiff, Gene Alfred Palmer II, Pro Se and for cause of action against

defendants states as follows:

SECOND AMENDED COMPLAINT - |

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 2 of 18

SECTION ADDED in this SECOND Amended Complaint with no changes to other sections:

U.S. SUPREME COURT RULES UNANIMOUSLY YOU MAY SUE GOVERNMENT

AGENTS FOR DAMAGES WHEN THEY VIOLATE YOUR INDIVIDUAL RIGHTS,

In a unanimous opinion, Tanzin v Tanvir, 592 U.S. ___, 141 S. Ct. 486. (2020) the
Court ruled that individuals may seek damages as a remedy when federal officials violate their
rights. Suits for damages against government officials are the historical cornerstone of
government accountability are often the only way to vindicate constitutional rights. In the
context of suits against government officials, damages have long been awarded as appropriate
relief. And that has been true not only for state and local officials, but also federal officials.
Moreover, the court highlighted that damages are important because they are often the only
remedy available. The court also reiterated its support for the foundation principle of this
country, such as that damages can be awarded to check the government's power and that it is
Congress to engage in policy making. The court's job is to interpret the law, government
officials are not above the law. If citizens must follow the law, then the government must
follow the constitution.

In the U.S. Supreme Court case Brownback v. King, 592 U.S.___ (2021), it similarly
ruled that courts are to stay true to this nation's original promise by allowing a plaintiff who
was brutally beaten by police his day in court to hold accountable the government workers
who violated his constitutional rights for the harm they caused me.

Here, the government defendants and officials defendants are liable for violating the

constitutional rights of plaintiff as explained in the Complaint below by keep required public

SECOND AMENDED COMPLAINT - 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 3 of 18

records from me, destroying records, losing records, physically beating me, and leaving me for
dead and not seeking any medical attention, failing to take action against Washington Mutual
in the loss of his house, etc. etc., explained below. Regarding Colleen Raftis, the FBI has
referred the case for a grand jury on possible charges of attempted murder in the second
degree, aggravated assault in the first degree, and a hate crime and perjury in the first

degree. The matters were referred to the FBI by Federal Judge David O. Carter (explained
below) and Senator Maria Cantwell. The medical bills alone for the 29 day coma, treatment
and rehabilitation came to $1,783,000.83 damages owed to Plaintiff. The photos of his
condition from the beating taken by the Washington State Patrol and provided to the FBI and
to Judge Lasnik already show the unspeakable trauma from the government officials’ actions

against Plaintiff. Brownback v King dictates and overrules any dismissal of any of the

defendants here by Judge Lasnik.

GOVERNMENTS AND THEIR AGENTS CANNOT ESCAPE FEDERAL LAW

AND FEDERAL COURT REVIEW HERE

In White v Experian Information Solutions, Inc, U.S. District Court for the Central
District of California, Southern Division, Case No. 8:05-cv-01070 VOC (MLGx), (lead case) (
affirmed by the 9th Circuit Court of Appeals 12/12/19 in case NO. 18-55606 --docket No.
117] in the US District court case), a consolidated class action lawsuit against Experian,
Equifax, and TransUnion LLC, Judge David O. Carter ruled on 4/6/2018 (Docket No. 1135,
48 pages) that Defendants violated the Fair Credit Reporting Act (FCRA) and state laws by
failing to employ reasonable procedures to assure maximum possible accuracy in reporting

debts discharged in bankruptcy or by failing to properly investigate disputes from consumers
SECOND AMENDED COMPLAINT - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 4 of 18

regarding such debts. The Court decided that the Class includes all consumers who have

received an order of discharge of Chapter 7 bankruptcy and who between March 15, 2002 and

May 11, 2009 were not reported as discharged in bankruptcy.

Plaintiff was caught up in this case as a class member meeting all of the
requirements and several governments, government officials, and agents actors are responsible
for creating and reporting debts reporting to credit companies alleging L&I debt that had been
discharged in his bankruptcy. His United States Bankruptcy court Chapter 13 converted to
Chapter 7 # 00-00481 TTG and Discharged May 25, 2002 was Upheld by Presiding Judge
Thomas T. Glover of the United States Bankruptcy Court Western District of Seattle and by
Karen A. Overstreet, Presiding Judge United States Bankruptcy Court in his Chapter 13 #08-
10112-#07-14713 Discharged Nov 28, 2012. When lawyers for WA AG ,L&ILSnohomish
county, falsely arrested me on Indian reservation land contrary to 1/25/21 US Supreme Court 6
to 3 McGrit v. OKlahoma_,18-9526, which dismissed all state cases and lower courts cases
involving Indian lands [The court ruled that the US has no authority regarding arrests/criminal
cases on Indian land, as they are a sovereign nation. The Federal government has waived
immunity. 7/9/20 the US Supreme court first vacated all rulings regarding Indian reservation
Defendants in State Courts. This means that the Snohomish County criminal case brought
against me regarding L&I payments has been vacated because I lived on the Tulalip Indian
Reservation from 8/2002 until November 2009. I was arrested for the charge in about 2007
when I lived on the Tulalip Indian Reservation. Snohomish County must vacate my Alfred plea
and entire case.My Father registered me in Oklahoma with the Cherokee Indian tribe, my
grandma in Oslo, Norway, registered me as a dual citizen because my mother is from

Norway; I am Cherokee.] and beat me in Snohomish county Jail and conspired with L&I and
SECOND AMENDED COMPLAINT - 4

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 5 of 18

my union INTERNATIONAL UNION OF NORTH AMERICA » LOCAL 292, AND
DISTRICT COUNCIL OF LABORERS WASHINGTON AND NORTHERN IDAHO to make
false claims against me for L&I overpayment fraud and working while receiving payments
(contrary to the Whistleblower Act /Sarbanes - Oxley Settlement May 31,2005 case 05-
00481-1, which is non-appealable) and had me held at Werstern State and improperly and
illegally administered me drugs ( found by Judge Marsha Pechman in Washington State Mental
Health Class Action, No. 14-cv-01178 MIP on Dec 12, 2018; Upheld by Judge Gerald M.
Etchingham) and improperly prosecuted me in The State of Washington v. Palmer in
Snohomish County superior Court #07-1-00525-5 Hon. Castleberry, BUT and Thomas T
Glover, Presiding Judge entered Default Judgment in favor of Gene Palmer against Snohomish
County/ Risk Management Case No. 15-01145 United States Bankruptcy Court Western
District of Washington ( and now not appealable) and when Gene Palmer went back into the
bankruptcy court with an Adversarial Case # 15-0-01145 against L&I because their claim of
$10,300 had been discharged by Judge Karen A. Overstreet, United States Bankruptcy Court
Chapter 13 #08-10112-#07-14713 Discharged Nov 28, 2012, but they were still suing and
relying on a state court judgment for same and Judge Christopher M. Alston ruled in favor of
WA State and Snohomish County ,but Judges Castleberry Alston’s judgments and rulings
were Overruled ,Vacated,and dismissed with prejudice Effective date April 6th 2018 by Hon.
David O. Carter, US District Judge Court in Action in White v. Experian , supra, as a
discharged debt cannot be reported to credit companies or collected upon. In so ruling, Judge
Carter has overruled and reversed the rulings of Judge Christopher Alson in bankruptcy and in
Snohomish County Superior Court any dismissals of defendants in Palmer v. Milnor in this

court before Judge Jones in #2:19-cv-00961-RAJ and Judge Lasnik herein.

SECOND AMENDED COMPLAINT - 5

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 6 of 18

Regarding statute of limitations, there is nothing in 49 U.S.C section 1983 or other

U.S.C.s allowing constitutional rights violations lawsuits that spell out any statute of limitations.

In recent months, the United States Supreme Court has softened its protections of quasi-
immunity of prosecutors, especially when violations of constitutional rights are involved.I, in
two cases, the Supreme Court allowed inmates to sue prison guards, who had immunity by lower

courts, from accusations of violation of US Constitution 8th amendment prohibition against cruel

and unusual punishment.

In November 2020, it overturned a federal court decision giving qualified immunity to a
group of prison guards who locked a naked inmate in a cell filled with "massive amounts" of
human feces and another cell overflowing with raw sewage (T: aylor v. Riojas (No. 19-1261) 141
S. Ct. 52, (2020)). And February, the Court reversed another federal ruling—which granted
qualified immunity to a correctional officer who pepper-sprayed an inmate without

provocation—and told the 5th Circuit Court of Appeals to reconsider. (McCoy v. Alamu ,950 F.

3d 226 (2021).

Furthermore, on 3/10/21, the US House of Representatives passed legislation that

eliminates law enforcement immunity.

JURISDICTION AND VENUE
1. Plaintiff is a resident of Washington State.

SECOND AMENDED COMPLAINT - 6

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 7 of 18

2. Defendants are residents of King County and US defendants are actors in
Washington State. All acts or omissions of the defendants who are married are liability of
spouses alleged.

3. That defendants John and Jane Does 1 through 50, inclusive, individuals or
entities are sued under fictitious names, their true names and capacities being unknown at this
time to the plaintiff who is informed and believes and thereon alleges that said defendants are
responsible in some manner for the events and happenings referred to herein, and will ask
leave of the court to amend this complaint to show their true names and capacities when the
same has been determined. Each such defendant may have been the agent and/or employee of
a remaining defendant and was acting within the course and scope of such agency and/or
employment.

4, The court has proper jurisdiction over the defendants and is the proper venue
herein due to the residence of the defendants and the place of acts or omissions alleged.

5. Jurisdiction and venue is proper in the Western District Court of Washington
pursuant to 42 USC 1983; 28 USC 1343 (1),(3); 28 USC 1367 (a) and US Constitutional
Amendments: First, Fifth, Ninth, and Fourteenth.

FACTS

6. On or about May 28, 2010, plaintiff was involved in an accident in Seattle,
Washington. He and at least one other witness called 911 and reported the accident and his
injury and assault by Andy Lee. On 6/5/10 plaintiff gave authority to the Seattle Police
Department to collect the 911 recordings and they did so. Supposedly, the records for the 911
calls were destroyed by the 911 system and are no longer available through them. Seattle

Police Department personnel say that they provided it to the King County Prosecutor’s Office.

SECOND AMENDED COMPLAINT - 7

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 8 of 18

Said Office declined to bring a criminal case and wrote a declining memo indicating that they
had received the 911 records. They supposedly transferred the file to the Seattle City
Attorney’s Office, which supposedly does not have them. Additionally, the Seattle Police
Department received a file from State Farm Insurance Company regarding Andy Lee’s
purchasing of insurance through them for the subject of 5/28/10 loss and supposedly the Seattle
Police Department transmitted this file to the King County Prosecutor’s Office. Plaintiff and
his attorney repeatedly (e.g. 9/3/13 and 11/21/ 14) requested full and complete copies of the
King County Prosecutor’s Office file regarding the 5/28/10 incident involving Andy Lee and
plaintiff and related materials, including the 911 records and the Andy Lee State Farm file and
neither documents were ever produced. This in violation of the Public Records Act RCW
42.56.et seq.

7. A free democracy requires government disclosure of records. Lady justice may
be blind-folded, but even she needs to read government records to do justice.

8. Appellant requested records from the government, which the government
admitted existed and then did not produce because they said they did not exist anymore. I sued
in King County Superior Court and the government won on summary judgment. Other arms of
the government found the fraud in destroying and hiding the records by the government and
ultimately disclosed this to the appellant after holding that information for some time, but
appellant brought a motion to vacate within a reasonable time after he finally discovered it just
recently (2-3 months) before he filed his motion. The trial court denied the motion. The
Washington Court of Appeals denied the appeal in error thinking that appellant had the

information for 16 months when that was actually the government who had that. This was

SECOND AMENDED COMPLAINT - 8

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 9 of 18

pointed out very clearly in the motion for reconsideration, but it was denied in a word. The
Washington State Supreme Court denied the petition for review within this last month.

9. In the Washington Court of Appeals 3/4/19 decision at page 7 the court stated
that in my “own declaration, Palmer was aware of the purported indictments and fraudulent
activity on May 4, 2016.... Here, Palmers 16-month delay in filing his second CR60(b) motion
was lengthier than the delay in Luckett. Also, like Luckett, Palmer has no justifiable excuse for
the lengthy delay in filing his motion to vacate... We hold that Palmer’s second motion to
vacate was not filed within a reasonable time... denying it on CR60(b)(4) and (11) grounds.”

10. This is factually incorrect. While the second CR60(b) motion was filed 16
months after the May 2016 summary judgment, it was indeed filed within a “reasonable time.”
The court is incorrect in stating that I was aware of purported indictments and fraudulent
activity on May 4, 2016. My declaration, dated August 27, 2017, clearly stated that I had only
“recently” learned of this from the U.S. Marshalls.

11. In five places in my declaration dated 8/27/17 I stated very clearly that I only
discovered the new evidence of fraud etc. by defendants “recently” to that date. I only
discovered these things that summer and brought the CR60(b) motion that very summer.---
within 2 or 3 months of discovery and certainly not 16 months. And this is “reasonable time”
for filing:

First set of two references to recent time in declaration:

12. The grounds for vacating the two summary judgment orders of 5/6/16 herein are
based on new developments regarding the defendants’ King County attorneys Robin Fox and
Samantha Kanner fraud, perjury, obstruction of justice, etc. regarding the public disclosure

request of plaintiff, the subject of the suit herein. The plaintiff RECENTLY found out they

SECOND AMENDED COMPLAINT - 9

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 10 of 18

were investigated by the FBI and the Department of the Justice and were RECENTLY indicted
by a grand jury in the US District Court for the District of Columbia (Judge Reggie B. Walton
overseeing the case) for probable cause conspiracy, making false statements, obstruction of
Justice, slander, defamation, perjury, and under 18 U.S.C. Title 101 Section 2071 regarding
destroying records.

13. Second set of three references to “recent” time in declaration: and RECENTLY
I learned that Samantha Kanner and Robin Fox were RECENTLY indicted by a grand jury in
the US District Court for the District of Columbia (Judge Reggie B. Walton RECENTLY
assigned the case) for probable cause conspiracy, making false statements, obstruction of
justice, slander, defamation, perjury, and under 18 U.S.C. Title 101 Section 2071 regarding
destroying records.

14. The U.S. Marshalls and federal agents never gave me any documents or any of
this information in 5/16 or any time until RECENTLY before I filed my 8/27/17 declaration.

15. My justifiable excuse for the short delay in filing my motion after learning of
these facts recently before filing is that the U.S. Marshalls and federal enforcement were doing
their investigations and indictments and were not making this information available to me
before that. The significance of the information is obvious and defendants should not get away
with their fraud.

16. Pro se litigants pleadings are construed liberally and held to less stringent
standards than formal pleadings drafted by lawyers, i.e. courts can reasonably read pleading to
state valid claims on what litigants could prevail. It should do so despite failure to cite proper
legal authority, confusion of legal theories, poor syntax and construction, or litigants unfamiliar

with pleading requirements. Freeman v. Dept of Corrections 949 F2d 360 10th Circuit (1991);

SECOND AMENDED COMPLAINT - 10

 
10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 11 of 18

US v., Detrichs 940 F2d 37 2nd Circuit; Boag v. Maedouall 454 US 364 70 Lev 2d 551 102
( 5th Cir) 700 (1989); Haines v. Kerner 404 US 579 30 LE 2nd 652925c 9th Circuit (1974).
DEFENDANTS IN CONCERT

17. T allege that Jenny Durkan and the US Attorney’s office acted in concert with
Seattle Police Department and Seattle Attomey’s Office and King County and King County
Prosecutor’s Office and SPD Officer Rattis to destroy and prevent me from receiving 911
recording and documents requested under public disclosures and acted to undermine or prevent
causes of action against these parties and others. This is described more fully below. It is my
understanding that then US Attorney J enny Durkan, (who brought the Federal case United
States v. City of Seattle, Case No. 2:12-cv-01282- JLR (W.D. Wash.) regarding SPD use of
excessive force and other improper activities and SPD was placed by the Federal Court under
supervision and monitoring for the last many years), destroyed numerous 911 recordings and
documents and that this lead to her termination. I was covered by this class action suit and was
damaged by her actions.

18, Clearly the government cannot destroy 911 recordings of open cases or cases on
appeal when the public disclosure request has been put in. For example, see the recent case of
ABEGG vy. STATE OF WASHINGTON ET AL, Snohomish County 08-2-03753-1, a PDR
case, David P. Mooney was the attorney, judge ordered WA to pay $100,000, they destroyed
911 recordings and withheld emails.

19. On 11/16/07 a Person arsoned my RV in Seattle. The City of Seattle turned the
case over the King County Prosecutor’s office who prosecuted STATE V. , King
County Superior Court XX-XXXXXXX. Without telling me any of their plans and plea hearings in

advance, King County Prosecutor’s office got the defendant sentenced to three years instead of

SECOND AMENDED COMPLAINT - 11

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 12 of 18

10 years for using a bomb and they destroyed the 911 records. We asked for the 911 records
for the insurance company and King County Prosecutor’s Office told us that the records were
destroyed. King County Prosecutor admitted during the later restitution hearing that King
County destroyed the recordings. I was told of that hearing and was there. Later I was told that
Jennie Durkan’s office had actually destroyed the 911 recordings (the case had been sent to the
US Attorney’s office to consider a bombing charge). This shows a potential conspiracy
between US Attorney’s office and King County Prosecutor’s office regarding the destruction
of the 911 recordings.

20. In an 05/2/2011 email from Seattle Chief of Police confirming receipt of the
complaint I filed against SPD Officer Colleen Raftis (Unit 623, badge number 5957) for the
assault beating of me after she put a parking infraction on my RV which someone had stolen
from Marysville and left on a Seattle street. The email goes on to state that the 911 recordings
and other records about the are not avail for public disclosure until the case against officer
Raftis is closed, but that in the mean time we can refer to this information under number 11-
0154, criminal charges against officer Raftis were sent to King County Prosecutor’s office for
charging on 4/14/11. On 5/2/11 I requested the 911 recordings and records, but King County
admitted they destroyed the records and I never got them. Jenny Durkan, the US Attorney, was
ladyfriends with officer Raftis and made this destruction happen.

21. was attacked on 7/22/07 in Seattle and called 911. It became Incident Number
07-299932. I put in a public disclosure request for the 911 recording the day after the arrest and
the City of Seattle eventually told me that they had destroyed it and gave a lame excuse that the

defendant had joined the military and was unavailable so they closed the file and destroyed the

recording.

SECOND AMENDED COMPLAINT - 12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 13 of 18

CONSTITUTIONAL VIOLATIONS

22. The First Amendment guarantees access to public records. Often Freedom of
Information Acts and Public Records Acts are seen as fulfilling broader
First Amendment values, by facilitating speech about how the government operates and such
information allows exercise of first amendment right to petition the government for a redress of
grievances.

23, Civil liberties are protections against government actions. Government, then,
cannot interfere in an individual's freedom and liberty. Amendment I gives the individual
"liberty" from the actions of the government.

24. There are also many liberties of people not defined in the Constitution, as stated
in the Ninth Amendment: The enumeration in the Constitution, of certain rights, shall not be
construed to deny or disparage others retained by the people. The right to information held by
the government is central to democracy and government of the people and I retain that right
and given rights under the Washington State Public Disclosure Act.

25. Due process rights under the fifth and fourteenth amendments and equal
protection and privileges or immunities of the citizens of the United States thereunder are
guaranteed to US Citizens. Here, the government and other defendants violation of my lawful
right to the information requested violated all these protections and guarantees and the state
courts have ignored my constitutional rights, which the Federal Court should correct here.

DAMAGES

26. As a direct and proximate result of the defendants’ acts or omissions, plaintiff

has suffered damages and losses, including but not limited to daily penalties for nondisclosure

of records of at least the maximum amount allowed under the law, all damages and losses

SECOND AMENDED COMPLAINT - 13

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 14 of 18

arising out of dealing with the Andy Lee criminal trial, appeal and hearings and the plaintiff's
civil law suit and appeal against Andy Lee, and all other hearings and appeals of the underlying
King County Superior Court suit, court of appeals case, petition to Washington State Supreme
Court, and in this court and all reviews hereof, due to defendants’ errors and omissions in not
providing the requested records, including but not limited to, time spent, emotional distress,
incurred fees and costs, and damages from severe physical injuries, emotional pain and
suffering, mental anguish, loss of enjoyment of life, loss of wages, loss of earning capacity,

and cost of health care expenses, past and future, and for the loss of consortium for all possible

persons.

PRAYER FOR RELIEF

27. | WHEREFORE, the plaintiff prays for judgment against defendants, jointly and

severally, and on behalf of their marital community/communities as follows:

1. For past and future special damages;

2. For emotional pain and suffering, mental anguish, and loss of enjoyment

of life and reduction of expectancy;

3. For all possible damages or losses of plaintiff rising out of the 5/28/10

accident, including, but not limited to, past and future partial or permanent

disability, past and future medical, hospital and other health care expenses, lost

wages, partial or permanent impairment of earnings and loss of earning capacity,

property damage, and consequential and other damages of plaintiff.

SECOND AMENDED COMPLAINT - 14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 15 of 18

4. For all possible damages or losses of plaintiff rising out of the assault by

SPD Officer Raftis and the defendant in my RV arson case, and assault on
7/22/07 in Seattle (wherein I was denied my public disclosure and damaged
thereby for a civil suit and an actual criminal suit brought against the

defendant),including, but not limited to, past and future partial or permanent

disability, past and future medical, hospital and other health care expenses, lost

wages, partial or permanent impairment of earnings and loss of earning capacity,

property damage, and consequential and other damages of plaintiff.
5. For all consequential and other damages of plaintiff arising out of

defendants! acts and omissions;

6. For costs, attorney’s fees and witness and expert fees under RCW 42.56.

et seq., RCW 4.84 et seq., including but not limited to, RCW 4.84,250, the Civil

Rules, caselaw and equitable principles; the court should award petitioner

attorney's fees and costs under equity, Olympic Steamship case, and the civil

rules and civil procedure statues; and pursuant to 42 USC 1983; 28 USC 1343

(1),(3); 28 USC 1367 (a) and US Constitutional Amendments: First, Fifth, Ninth

and Fourteenth.
7. For pre-judgment interest;
8. For any other relief the court deems just and equitable, or otherwise

warranted by the proof in this case.

9. For an order granting plaintiff the right to amend his Complaint prior to

trial, consistent with the evidence and additional information that might be

revealed through discovery.

SECOND AMENDED COMPLAINT - 15

>

 
10

1]

12

13

14

15

16

17

18

19

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 16 of 18

Dated this 1* day of June April, 2021.

S/_Gene A. Palmer
Gene A. Palmer II, Pro Se

Plaintiff

DECLARATION OF SERVICE

I certify that on 6/1/21, I caused a true and correct copy of this document to be served on
the following in the manner indicated below:

USS. District Court

Address:

Clerk's Office

US. District Court

700 Stewart Street, Suite 2310
Seattle, WA 98101

Judge Lasnik Chamber Copy

Address:

C/O Clerk's Office

US. District Court

700 Stewart Street, Suite 2310
Seattle, WA 98101

Defendants

(X) U.S. Mail
( ) Hand Delivery
(_ ) E-filing by e-mail

(X) U.S. Mail
( ) Hand Delivery
(_ ) E-filing by e-mail

Jenny Durkan and Jane Doe Durkan her wife (X) U.S. Mail

Address:

(_ ) Hand Delivery
(_ ) E-filing by e-mail

SECOND AMENDED COMPLAINT - 16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cv-01777-RSL Document 69 Filed 06/03/21 Page 17 of 18

600 4th Ave, 7th Floor
Seattle, WA 98104

Counsel for Defendants

 

Ann Marie Summers (X) U.S. Mail
Attorney for King County (_) Hand Delivery
And King County Prosecutor’s Office

(_ ) E-filing by e-mail
Address:
King County Prosecuting Attomey’s Office
500 4" Ave Ste 900
Seattle, WA 98104

Brian G Maxey (X) U.S. Mail
Attomey for Seattle Police Department (_ ) Hand Delivery
City of Seattle, and Colleen Raftis (_ ) E-filing by e-mail
Address:

Seattle City Attorney’s Office
701 Fifth Avenue Ste 2050
Seattle, WA 98104

Sarah K Morehead (X) U.S. Mail
Attorney for US Attorney’s Office (_ ) Hand Delivery

(_ ) E-filing by e-mail
Address:
US Attorney’s Office
700 Stewart St Ste 5220
Seattle, WA 98101

DATED this _ 1st_day of _ June __, 2021 at Ellensburg, Washington.

 

Gene A. Palmer II, Pro Se
Plaintiff

SECOND AMENDED COMPLAINT - 17

 
US POSTAGE AND FEES PAID

FIRST — GLASS
Jun 01 2021

Malled from ZIP 98926
Goz Flret—Glaes Pkg Svo Zone 2

12599227
CommereialBacePrico

GENE A PALMER

101 §. PEARL ST.
APT 103

Ellensburg WA 98926

SHIP TO:

JUDGE ROGER LASNICK
WSDC ATTN CLEARK OFFICE
700 STEWART ST

STE 2310 CHAMBER COPY
SEATTLE WA 98101 — 4439

9400 1118 9956 0004 8907 89

SEE NOTICE ON REVERSE regarding UPS Terms, and notice of limitation of Habitlty. Where alowed by law, shipper authorizes UPS toact as forwarding agent for export contra! and
ee ogy or sorta were exported fromthe USén accordance With He Adeninistration

SE ans prptes. tf expated fom the US, shipper certs thatthe commode, Export.
Regulations. Diversion contrary to law is probblted, RAD REZ 0521

 
